Citation Nr: 1120160	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral degenerative joint disease (DJD)
of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the March 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2008 and April 2009, the Board remanded the Veteran's claim of service connection for a bilateral knee disability.

As a final introductory matter, the Board notes that the April 2009 Board decision denied the Veteran's claim of service connection for sciatica of the lower left extremities.  Subsequently, the Veteran submitted a statement in November 2009, which stated that he had found two documentations of proof of lower back injuries.  Because the April 2009 Board decision is now final, the Board interprets the Veteran's statement as an implicit new and material evidence claim for service connection for sciatica of the lower left extremities.  See 38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1105 (2010).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral DJD of the knees. 

The Veteran contends that his bilateral knee disability began during his military service.  Specifically, the Veteran asserts that he developed bilateral knee pain from the impact of landings after jumping from helicopters.  Additionally, the Veteran contends that the 80 to 100 pound rucksacks that he had to carry were hard on his knees.  Furthermore, the Veteran states that running on asphalt in combat boots furthered his knee problems.   

The Veteran's service treatment records show that in September 1975, he reported that he fell 9 to 10 feet and landed on his left knee.  However, there was no documentation of any diagnosis or treatment of any knee injuries.  

The Veteran was afforded a VA examination in March 2004.  The Veteran stated that he had a history of knee pain.  Additionally, the Veteran reported that he had an arthrotomy in 1977 and an arthroscopy in 1990 of both knees.  Upon examination, the examiner noted that the Veteran had well-healed scars on both of his knees from where he had an arthrotomy.  Additionally, the examiner diagnosed the Veteran with degenerative arthritis of both knees, status post arthrotomy and arthroscopy.  The examiner stated that it was not as likely as not that the Veteran's bilateral knee condition was caused by or related to military service.  The examiner's rationale was that the Veteran was not diagnosed with or treated for meniscal tears or degenerative arthritis of either knee.  The examiner further stated that he advised the Veteran that he should get a copy of the discharge summary or operative report of private treatment that he received for his knees in 1977 and submit this with his claim for his knee problem.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Additionally, the VA examiner did not comment as to whether the Veteran's bilateral knee disability was caused or aggravated by his service-connected lumbar spine disability.  As such, the Board finds the March 2004 VA opinion to be of little probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).    

In this case, the Veteran's DD-214 shows that he was awarded a Combat Infantryman Badge, a Purple Heart for combat injuries in the Republic of Vietnam on June 11, 1969, a Bronze Star with a "V" Device, and a Silver Star, clearly indicating that he was exposed to combat in service.  Accordingly, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The Board finds that the Veteran's reports of bilateral knee pain during service from the impact of landings after jumping from helicopters, the strain of carrying 80 to 100 pound rucksacks, and running on asphalt in combat boots are all consistent with the time, place, and circumstances of combat service.  Therefore, the Board finds that the Veteran's reports of in-service knee injuries during combat are credible and concedes that he injured his knees during service.  

While there is competent evidence of in-service combat injuries and of a current bilateral knee disability, a medical examination is still necessary to determine whether the current disability was caused by, or is otherwise related to, the Veteran's in-service events, including the impact of landing from jumping out of helicopters.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, for the reasons noted above, the VA examiner should expressly address whether any current bilateral knee disability is related to the Veteran's service-connected lumbar spine disability. 

As a final matter, the Board acknowledges that, in a prior remand, it attempted to obtain private medical records showing treatment for bilateral knee problems.  However, the Board was subsequently informed by the Veteran that those records had been destroyed after seven years, and thus, were no longer available.  Accordingly, the Board concludes that reasonable efforts to obtain medical records from the Veteran's private orthopedic surgeon have been made and that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(1) (2010).  Nevertheless, for the reasons stated above, the Board finds it necessary to remand the claims for other development.  

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays, should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any bilateral knee disability found to be present, to include degenerative joint disease.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed bilateral knee disability had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed bilateral knee disability was due to or aggravated by his service-connected degenerative joint disease of the lumbar spine at L4-L5.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, the March 2004 VA examination report, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  A rationale should be provided for all opinions expressed.  

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



